Exhibit 10.3 ASSIGNMENT AND BILL OF SALE EATON RAPIDS, ACKLEY AND MASON PROSPECTS THIS ASSIGNMENT AND BILL OF SALE (“Assignment”), dated this14th day of June, 2011 (the “Effective Date”), is made by and between RANGE MICHIGAN LLC, a Wyoming limited liability company, having a mailing address of P.O. Box, 504 Fremont St., Thermopolis, Wyoming 82443 (“Assignor”), and LJM ENERGY CORP., a Nevada Corporation with a mailing address of 9190 Double Diamond Parkway, Reno Nevada 89521 (“Assignee”). WHEREAS, Assignor is the lessee of certain oil and gas leases, such leases being located in Ingham County, Michigan and more particularly described on Exhibit A attached hereto and hereby incorporated herein for all purposes (the “Leases”). WHEREAS, Assignor desires to assign an undivided forty three and three quarters percent (43.75%) working interest in and to the Leases and any Oil and Gas Substances produced from the Leases hereafter and Assignee desires to accept such assignment as set forth herein. NOW, THEREFORE, for and in consideration of the covenants and agreements contained herein, the sum of TEN DOLLARS ($10.00), the transfer of certain shares or other equity interests in Assignee or its successor, and other good and valuable consideration, the receipt and sufficiency of all of which are hereby acknowledged by the parties, the parties agree as follows: 1. Assets Assigned or Granted.Effective as of the Effective Date, Assignor hereby GRANTS, BARGAINS, SELLS, ASSIGNS, TRANSFERS, CONVEYS and DELIVERS unto the Assignee, and its successors and assigns, an undivided forty three and three quarters percent (43.75%) interest in and to the following assets: i.the Leases; ii.the Oil and Gas Substances produced from the Leases hereafter; The assets and interests described in subsections i and ii, above are hereafter referenced as the “Oil and Gas Interests.” For purposes of this Assignment, the term “Oil and Gas Substances” shall mean oil, gas, casinghead gas, gas condensate, and/or all other liquid or gaseous hydrocarbons and other marketable or non-marketable substances produced therewith. 2. Warranty.Assignor warrants title to the Oil and Gas Interests to be free of claims arising by, through or under Assignor, but not otherwise. 3. Disclaimer.ASSIGNOR MAKES NO REPRESENTATION OR WARRANTY, AND HEREBY EXPRESSLY DISCLAIMS SAME, AS TO THE EXISTENCE, QUALITY OR QUANTITY OF OIL AND /OR GAS ON THE PROPERTIES SUBJECT TO THE LEASES. THE PARTIES AGREE THAT TO THE EXTENT REQUIRED TO BE OPERATIVE, THE DISCLAIMERS OF CERTAIN WARRANTIES CONTAINED IN THIS SECTION ARE “CONSPICUOUS DISCLAIMERS” FOR THE PURPOSES OF EVERY APPLICABLE LAW, RULE OR ORDER. 1 4. General.This Assignment represents the entire agreement between the parties, and it may not be amended or altered except in writing signed by both parties.This Assignment will be governed by the Laws of the State of Michigan, without regard to its provisions regarding conflicts of laws.This Assignment may be executed in any number of counterparts, each of which shall be of equal dignity and all of which shall constitute but one and the same instrument. Upon request from Assignee, Assignor shall execute a memorandum or short form of this Assignment which shall be suitable for recordation in the official public records of the county and state in which the property subject to this Assignment is located. 5. Binding Effect.This Assignment shall bind and inure to the benefit of Assignor and Assignee and their respective successors and assigns. [END OF TEXT; SIGNATURE PAGES FOLLOW] 2 IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be effective as of the Effective Date. RANGE MICHIGAN LLC By its Manager: Range Exploration Partners LLC By: /s/ Frode Aschim Frode Aschim Its: Manager 3 IN WITNESS WHEREOF the parties hereby execute and deliver this Assignment effective as of the Effective Date. LJM LJM Energy Corp. By: /s/ Joel Felix Joel Felix Its:
